Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, 15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over JP 04-091206 in view of JP 47-20673.  
Regarding independent claim 1, JP 04-091206 discloses a heat cycle facility comprising: a first vaporizer (16) that vaporizes a first liquid heating medium, a first motive power generator 6 that generates motive power by using as a drive fluid the first gas heating medium obtained at the first vaporizer; a condenser 8 that condenses the first gas heating medium discharged from the first motive power generator by heat-exchanging the first gas heating medium for a second liquid heating medium (seawater) to obtain the first liquid heating medium; a second vaporizer 12 that produces gaseous ammonia by heat-exchanging the second liquid heating medium for liquid ammonia; and a supplier 9 that supplies the liquid ammonia to the second vaporizer 12.
JP 04-091206 does not disclose: 1) the first vaporizer has a combustor for vaporizing the first gas heating medium, and 2) a separate pump (circulator) for returning fluid to the first vaporizer.

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify JP 04-091206 as taught by JP 47-20673 to 1) use combusting boiler as the first vaporizer for the purpose of generating steam quickly, and to provide a separate pump for returning fluid from the condenser to the first vaporizer more effectively.
Regarding claims 2-3, note the seawater pipe (carbon steel) of figure 2 of JP 04-091206.
Regarding claims 4-6, JP 04-091206 does not teach a second power generator.  JP 47-20673 discloses a second power generator 5.  It would have been obvious to provide another power generator in JP 04-091206 as taught by JP 47-20673 for the purpose of generating extra energy.
Regarding claims 10-13, JP 04-091206 does not teach an overheater that overheats the gas produced by the second vaporizer by the exhaust gas of the first vaporizer.  JP 47-20673 discloses that combusted products from the exhaust of a first vaporizer 7 is used to heat an overheater 4 to drive a second power generator 5.  It would have been obvious to provide an overheater to drive another power generator in JP 04-091206 as taught by JP 47-20673 for the purpose of generating extra energy.
Regarding claim 15, JP 04-091206 further teaches seawater as cooling source for the condenser 8 but does not teach a steam cycle comprising a steam turbine, boiler.  JP 47-20673 discloses that the first vaporizer 7 is a steam generator, steam .

Claims 7-9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over JP 04-091206 in view of JP 47-20673, and further in view of JP 51-091446.  
JP 04-091206 as modified discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose a reheater for reheating the fluid after the second power generator.  JP 51-091446 is relied upon to disclose: that a reheater 7 is used after a second power generator (turbine 4) (note figures 1-4. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify JP 04-091206 as taught by JP 51-091446 to have a reheater to drive a second power generator for the purpose of heating the fluid back to the desired temperature to drive the first power generator more effectively.

Claim 14 is rejected under 35 U.S.C. § 103(a) as being unpatentable over JP 04-091206 in view of JP 47-20673, and further in view of JP 2016183839.  
JP 04-091206 as modified discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose a denitrator.  JP 2016183839 is relied upon to disclose a denitrator 26. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify JP 04-091206 as taught by JP 2016183839 to have a denitrator for the purpose of reducing pollution and cleaning the exhaust fluid.
Atalla, Ronsenblatt, Milam, and Kreuger disclose power systems using ammonia as heating fluid with two vaporizers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
4/17/2021